Porter, J.
(dissenting) : I am unable to concur because the evidence, in my opinion, compels the conclusion that the deceased was guilty of such contributory negligence as prevents a recovery. This was a public crossing with wtiich he had been familiar for mofe than twenty years. He lived less than eighty rods away from it. The change in the grade of the tracks had been made three months before. If we assume that he knew nothing of this fact, and that, but for the change in the grade, he would have had two seconds more time in which to cross, he was still guilty of great negligence in attempting to drive across the track in front of an on-coming train, as close as this was, in broad daylight. When he was in a position to have seen the train, had he looked, he was in a place of comparative safety, provided he stopped. The horse he was driving was gentle; there was nothing behind him except a ditch seventeen feet away, and this would not have prevented him from backing the horse and vehicle if that were necessary to render him absolutely safe; We know, of course, he never saw the train; he never looked. A man of his age and experience would have thought too much of the safety of himself and two members of his family to have taken the chance. He would have been grossly negligent in driving across under those circumstances if the track had not been changed, although he might possibly have escaped a collision.